Final order entered on or about June 18, 1963, reducing assessments for the tax years 1960-1961, 1961-1962 and 1962-1963, unanimously reversed, on the law and on the facts, and the assessments for said years are reinstated and confirmed, with $50 costs and disbursements to appellant. The property under review is the St. Regis Hotel and two adjacent lots which serve as light projectors. The assessments levied against the property for the years in question are amply supported by the evidence and they should not have been reduced. Petitioner’s evidence is insufficient to support her claim of over-valuation (Matter of Peterson v. Assessors of Town of Westport, 25 A D 2d 797). The method of appraisal utilized by petitioner’s expert, which formed the basis for his opinion that the property was worth only $3,991,000, even though it had been sold for $13,925,000 in 1960 (and, in fact, was resold thereafter for $21,000,000), has heretofore been rejected by this court as “ improper ” (Matter of Bealty Hotels V. Tax Comm., 23 A D 2d 547). Rejection thereof leaves the record barren of substantial proof warranting the reductions sought. Settle order on notice. Concur— Botein, P. J., Stevens, Capozzoli, Tilzer and McGivern, JJ.